UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                       ___________________________

                               No. 97-10933
                       ___________________________


                             TONY KUTCHE, II,

                                                     Plaintiff-Appellant,

                                    VERSUS


                      ROBERT RUBIN, Secretary,
                United States Department of Treasury

                                                      Defendant-Appellee.

         ___________________________________________________

             Appeal from the United States District Court
                  For the Northern District of Texas
                            (4:96-CV-683-A)
         ___________________________________________________
                             April 15, 1998

Before KING, DAVIS, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Tony Kutche, II appeals the district court’s order granting

summary    judgment    in   favor   of   defendant   in   this   employment

discrimination case brought under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 20003 et seq. and the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621 et seq.

     The district court granted summary judgment on the ground that



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Kutche failed to raise a genuine issue of fact as to one of

defendant’s proffered legitimate nondiscriminatory reasons for

failing to promote him.          We agree that Kutche failed to present any

evidence to create a fact issue as to whether defendant chose not

to promote him because of his negative attitude.                        Even assuming

that Kutche produced sufficient evidence to raise a fact issue as

to defendant’s other proffered reason for failing to promote him --

that the candidate selected for the position was otherwise more

qualified -- we agree with the district court that this is not a

case   where     “disparities       in    curricula   vitae       are    so    apparent

virtually to jump off the page and slap us in the face.”                        See EEOC

v. Louisiana Office of Community Servs., 47 F.3d 1438, 1445 (5th

Cir.    1995).     Thus,     this   proffered      reason    is    not     so    highly

questionable as to cast doubt on defendant’s other articulated

rationale.       See Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 994

(5th Cir. 1996) (en banc).

         We also conclude that the district court did not abuse its

discretion in entertaining defendant’s motion for summary judgment

before the       close     of   discovery.       Defendant    moved      for    summary

judgment a few weeks before the close of discovery and over nine

months   after     Kutche       filed    suit.    Thus,     Kutche      had    adequate

opportunity to conduct discovery before the district court granted

summary judgment.

       AFFIRMED.


                                           2
3